DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The below office action is a duplicate of the Notice of Allowance mailed on 4/18/2022
Allowable Subject Matter
Claims 1-62 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to the claims, the cited prior art fails to teach in particular, having a first reference signal having a first set of tones, a second reference signal having a second set of tones, a supplemental signal that has a third set of tones where an offset between the first reference signal and the supplemental signal is determined using a third set of tones.
Prior art Zhang et al. (US Publication 2018/0109958 A1) teaches, plurality of reference signal patterns that include a first reference signal pattern having twelve reference signal tones per resource block of a transmission time interval in an unlicensed radio frequency spectrum band. The plurality of reference signal patterns may also or alternately include a second reference signal pattern having eighteen reference signal tones per resource block, wherein the eighteen reference signal tones are distributed over a first transmission time interval and a second transmission time interval, and wherein the first transmission time interval and the second transmission time interval are bundled in an unlicensed radio frequency spectrum band (see paragraph 348 and figure 28).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466